Citation Nr: 1244096	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-10 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pernicious anemia.

2.  Entitlement to service connection for vertigo, to include as secondary to the service-connected sensorineural hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified in October 2009 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Atlanta, Georgia.

This case was remanded by the Board in January 2010 for additional development, which has been accomplished.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's pernicious anemia was not present in service or until many years thereafter and is not related to service or to an incident of service origin or was manifested to a compensable degree within a year of service.

2.  The preponderance of the evidence shows that the Veteran's vertigo was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected sensorineural hearing loss and tinnitus.



CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated during service; and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Vertigo was not incurred in or aggravated during service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims. With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  After the issuance of March 2006 notice, the Veteran's claims were readjudicated by way of the January 2007 and March 2012 statements of the case (SOCs) and May 2010 supplemental statements of the case (SSOCs).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records and private medical evidence.  The record does not indicate that the Veteran has had VA treatment.  The Veteran had a VA examination in April 2012 in conjunction with his claim of service connection for vertigo.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the claim of service connection for anemia.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81. 

The service treatment records are negative for any complaints or treatment suggesting pernicious anemia.  Further, the Board finds that there is no competent lay or medical evidence suggesting that pernicious anemia had its onset in service or during the presumptive period, and no competent evidence otherwise showing it is related to any incident of service.  As will be discussed below, the possibility of a relationship between his service and pernicious anemia is beyond the competence of the Veteran, as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest an association to service so as to satisfy the requirements of McLendon.  As such, a VA examination is not warranted. 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and the elements of the claims that were lacking to substantiate the claims of service connection for pernicious anemia and vertigo.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including anemia, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen, supra.  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon, 20 Vet. App. 79.

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A.  Pernicious Anemia

The service treatment records from do not show any complaints, findings, or diagnoses related to pernicious anemia.  

October 1990 treatment records from the Fallon Clinic indicate that the Veteran received vitamin B12, and in April 1991 he was noted to have a vitamin B12 deficiency.  The treatment records do not discuss when the Veteran was first diagnosed with a vitamin B12 deficiency. 

The Veteran began his Army Reserve service in 1981.  The treatment records from the reserve service do not mention pernicious anemia until a February 2002 medical history report, on which the examiner noted that the Veteran had pernicious anemia for which he received vitamin B12 on a monthly basis.

July 2000 and April 2001 private treatment records state that the Veteran was receiving vitamin B12 injections every month.  At September 2001 treatment the Veteran was noted to have a B12 deficiency.  Records from March 2003 to June 2004 indicate that the Veteran received vitamin B12 injections.  None of these treating providers gave an opinion on the etiology of the vitamin B12 deficiency.

The Veteran wrote in a January 2005 statement that pernicious anemia was diagnosed in 1970 by a Schilling Test at the Fallon Clinic and that he had taken B12 injections since that time.  At the October 2009 hearing the Veteran testified that after getting back from Vietnam he was going to college and working and had no energy.  A Schilling test from private treatment indicated that the he was not absorbing vitamin B12.  The Veteran was told he would have to take monthly vitamin B12 injections, and he had been doing so for "well over" 30 years.  He further testified that he did not have symptoms of lethargy while in the military but that it probably began within a year of returning from Vietnam.  However, he also testified that he had fatigue during service.

There is no medical evidence linking the Veteran's pernicious anemia to his service.  Moreover, there is no competent and credible evidence of anemia becoming manifest to a degree of 10 percent within one year from the date of termination of active service, on which to warrant service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is competent to state that he was diagnosed with pernicious anemia by 1970 based on a Schilling test and that he has had monthly B12 injections since that time.  See Jandreau; Layno.  The Board's duty is to assess the credibility the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).  The Board finds the Veteran's statement are inconsistent and thus not credible.  In 1975 the Veteran was hospitalized for nine days for back surgery.  The hospital report's history section indicated that he had a questionable multiple sclerosis diagnosis, that included left arm paresthesia and vertigo.  However, it did not mention pernicious anemia or a vitamin B12 deficiency.  In September 1981, the Veteran's private internist wrote that he was in good general health, and he did not include pernicious anemia when discussing health problems that the Veteran did have.  At December 1987 private treatment the Veteran complained of lethargy and balance problems, and he was diagnosed with pericarditis.  There was no mention in the treatment records of pernicious anemia or a vitamin B12 deficiency.

The treatment records show that the Veteran has had pernicious anemia since at least 1990.  However, the lack of mention of pernicious anemia and monthly receipt of vitamin B12 shots in the 1975 hospitalization records, the 1981 physician letter that discusses other health problems, and the December 1987 treatment notes for lethargy tend to show that the Veteran has not had pernicious anemia with monthly vitamin B12 shots since around 1970, as he has since reported.   

The Board also notes that there is no medical evidence of record establishing that the Veteran's diagnosed current pernicious anemia is etiologically related to active service or that it was manifested to a compensable degree within a year of active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, pernicious anemia requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection pernicious anemia.  As the preponderance of the evidence is against the claim, the Board must deny the claim, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Vertigo

The service treatment records do not show any complaints, findings, or diagnoses of vertigo.  The Veteran indicated on a July 1967 medical history report that he had never had dizziness or fainting spells, and there were no findings related to vertigo on the July 1967 separation examination.

The 1975 records from the back surgery indicate that there had been no recurrence of vertigo since 1969.  The first mention of vertigo in the reserve service treatment records was a September 1988 medical history report on which the Veteran indicated having had dizziness or fainting spells and that he had had vertigo in 1969.  At December 1987 private treatment the Veteran complained of feeling off balance and of fatigue, and he was diagnosed with pericarditis.  

The Veteran wrote in January 2005 that he was hospitalized in 1969 for dizziness but that the records were no longer available.  Six months after onset in 1969, the symptoms resolved.  The record shows that he was given a diagnosis of multiple sclerosis, which later treatment records indicate was questionable.

October 2006 statements from relatives indicate that the Veteran was treated for vertigo in 1968 and had symptoms that included dizziness and loss of sensation.    The Veteran testified at the October 2009 hearing that that shortly after returning from Vietnam he collapsed at work and that he still has bouts of vertigo.  

In April 2012 the Veteran had a VA examination at which he reported that the vertigo had returned intermittently over the past five years.  The sense of imbalance lasted 10 to 15 seconds and occurred three to four times a week.  On examination, the external ears, ear canals, tympanic membranes were normal.  A Romberg test and Dix Hallpike (Nylen-Barany) tests were negative.  Gait and limb coordination were normal. 

The only medical opinion of record regarding the Veteran's vertigo is from the April 2012 VA examiner.  The examiner opined that the vertigo was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale was that a review of the claims file showed that the Veteran had a self-limited acute onset cerebral illness in 1967 or 1968 with vertigo and loss of sensation and that it resolved in six months.  There is no subsequent mention of vertigo until 2005.  It was noted that on examination there were no involuntary eye movements associated with the vertigo episodes.  The examiner felt that amount of time since the episode in the 1960s and the different symptoms of the current episodes argued against a relationship between them.  She also felt it was less likely as not that the vertigo was proximately due to or the result of the service-connected sensorineural hearing loss or tinnitus.  The rationale was that the nature of the Veteran's vertigo was more compatible with a diagnosis of benign paroxysmal positional vertigo, which is not associated with hearing loss and tinnitus.  

The examiner's opinion can be given probative value because she was informed of the pertinent facts, fully articulated her opinion, and supported her opinion with a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  It is also noted that the post-service treatment records discussed above provide no indication that the Veteran's currently diagnosed vertigo is related to his active service or to the vertigo that he had within a few years of service.

There is no medical evidence of record establishing that the Veteran's vertigo is etiologically related to active service.  Vertigo requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  In addition, as discussed above, the lay evidence does not show a continuity of symptomatology since service.

In sum, the Board finds that the weight of the evidence is against the claim of service connection for vertigo.  As the preponderance of the evidence is against the claim, the Board must deny service connection and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for pernicious anemia is denied.

Service connection for vertigo is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


